Citation Nr: 1806749	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-33 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for tension headaches.


REPRESENTATION

Appellant represented by:	Karen Y. Vicks, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1987 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In connection with this appeal, the Veteran testified before the Board at hearings in April 2014 and August 2017.  Those hearings were conducted by two separate Veterans Law Judges (VLJs).  Transcripts of these proceedings are of record.

The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal, and in the event of multiple hearings by different VLJs, that matter will be decided by a three member panel of VLJs.  See 38 U.S.C. § 7102 (2012); 38 C.F.R. § 20.707 (2017).  Additionally, a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide their appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).

Here, the Board acknowledges that the Veteran has not been notified of his option to have a third hearing before a VLJ who would be assigned to the panel to decide the appeal.  However, given the favorable outcome of this decision, the Board finds that the Veteran has suffered no prejudice that would warrant affording him such notice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, the Board will proceed with adjudicating the appeal.

As will be explained below, however, the issue of entitlement to service connection for tension headaches requires more development before the Board can make a determination, so the Board is remanding this issue to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record reflects that the Veteran's lumbar spine disability is etiologically related to his active military service.

2.  The most probative evidence of record reflects that the Veteran's cervical spine disability is etiologically related to his active military service.

3.  The most probative evidence of record reflects that the Veteran's right hip disability is etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine strain have been met.  38 U.S.C. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for cervical spine strain have been met.  38 U.S.C. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for service connection for right hip strain have been met.  38 U.S.C. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

Service connection may also be granted on a secondary basis for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, the evidence must demonstrate an etiological relationship between (1) a service-connected disability or disabilities and (2) the condition said to be proximately due to the service-connected disability or disabilities.  Buckley v. West, 12 Vet. App. 76, 84 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, secondary service connection may also be found in certain instances when a service-connected disability aggravates another condition.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Thus, service connection may be established either by showing (1) direct service incurrence or aggravation, (2) an etiological relationship between the claimed condition and a service-connected disability, or (3) using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

III.  Service Connection for Low Back, Neck, and Right Hip Disabilities

The Veteran was afforded a VA general pension examination in April 2012, where he was diagnosed with lumbar spine strain, cervical spine strain, and right hip strain.  Following physical evaluation of the Veteran, the VA examiner indicated that, with respect to the current problems concentrating in the right hip, neck and back, these claimed conditions were at least as likely as not incurred in or caused by the Veteran's active military service.  In support of this determination, the examiner noted that these problems had started in service and the Veteran has reported that he has continued to have problems since he separated from service.

Accordingly, given the favorable nexus evidence of record, the Board finds that the evidence of record supports the establishment of service connection for lumbar spine strain, cervical spine strain, and right hip strain on a direct basis.  The Board acknowledges that the Veteran was afforded a VA compensation examination in May 2012, where the same VA examiner provided a negative etiological opinion with respect to the claimed low back, neck and hip disabilities.  In this case, however, the Board finds this opinion to be inadequate, because the primary basis of the examiner's May 2012 opinion was an apparent lack of residuals or further complications of the Veteran's initial in-service injuries; which, based on his STRs, is not the case.  See, e.g. STRs dated Nov. 30, 1988 (documenting low back injury while using a pick axe); Jan. 20, 1989 (documenting partial tear of right sartorius muscle from skiing incident); Mar. 27, 1991 (documenting neck and low back pain); Nov. 21, 1991 (documenting low back pain); Dec. 12, 1991 (documenting right side low back pain and muscle spasm).  Therefore, the Board is assigning less probative weight to the May 2012 VA medical opinion than to the April 2012 VA medical opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Undoubtedly, further medical inquiry can be undertaken with a view towards further developing this claim.  However, in this regard, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted (or, at worst, evenly balanced for and against the claim) and indicated that it would not be permissible to undertake further development in this circumstance if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But see also Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano and contrarily holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).  Therefore, service connection is warranted for lumbar spine strain, cervical spine strain, and right hip strain.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for lumbar spine strain is granted.

2.  Entitlement to service connection for cervical spine strain is granted.

3.  Entitlement to service connection for right hip strain is granted.



REMAND

The Board finds that further development of the medical evidence is required prior to adjudicating the Veteran's claim of entitlement to service connection for tension headaches.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Veteran was afforded a VA general pension examination in April 2012, where the examiner diagnosed him with tension headaches.  However, an etiological opinion was not provided.  Accordingly, in light of the Board's decision herein to grant service connection for lumbar spine strain, cervical spine strain, and right hip strain, as well as the October 2017 rating decision by the AOJ awarding service connection for bilateral knee osteoarthritis, the Board finds that remand is required for a new examination that addresses whether the Veteran's current tension headaches is etiologically related to service, including as secondary to any of these service-connected disabilities.

Additionally, while on remand, the AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for a VA compensation examination assessing the nature and etiology of his tension headaches.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's tension headaches had its onset during service or is otherwise etiologically related to service?

When responding, the examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner must discuss the reasons for doing that.

The mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable nexus opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

(b)  Is it at least as likely as not that the Veteran's tension headaches are proximately due to or are being aggravated by his service-connected lumbar spine, cervical spine, right hip, and/or bilateral knee disabilities?

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner finds that the Veteran's service-connected lumbar spine, cervical spine, right hip, or bilateral knee disabilities, either combined or independently, have aggravated his tension headaches, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

All answers to the questions asked must be supported by a clear rationale.  That is, the examiner is asked to explain in detail the underlying reasoning for his or her opinion, preferably citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

3.  Ensure that the requested examination report is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

4.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claim remaining on appeal.  If the issue remains denied, send the Veteran an SSOC, and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




        ___________________________            _________________________
                          M. H. Hawley			           U. R. POWELL
                     Veterans Law Judge			       Veterans Law Judge
               Board of Veterans' Appeals		 Board of Veterans' Appeals




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


